Simmons, C. J.
1. An objection to an entire panel of jurors from which a jury was about to be stricken to try a misdemeanor case, the ground of the objection being that all the jurors had heard the evidence introduced upon the trial of other persons jointly indicted with the accused then on trial, and “had likely formed and expressed an opinion,” was in the nature of a challenge to the array, and was properly overruled. If the objection was in fact good as to any or as to all of the jurors, it should have been made by challenge to the polls. Jones v. The State, 90 Ga. 616.
:2. The newly discovered evidence was merely of an impeaching character, and the evidence introduced upon the trial was sufficient to warrant the conviction. Judgment affirmed.